Citation Nr: 0032845	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the issue of entitlement to service connection 
for a skin disorder will be held in abeyance pending further 
development by the RO, as requested below.

The veteran's appeal originally included the issues of 
entitlement to service connection for a skin disorder, and 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
disability due to a circumcision.  The Board notes that a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
During a July 2000 video conference hearing before a member 
of the Board, the veteran testified that he wanted to 
withdraw the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a disability due to a 
circumcision from appellate review.  The Board finds that 
this constitutes the requisite "writing" to withdraw this 
issue.  Consequently, entitlement to service connection for a 
skin disorder is the only issue currently before the Board 
for review.  Accordingly, the Board will limit its 
consideration to this issue.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

A review of the veteran's service medical records reveals 
treatment for an itchy, scaly rash over his trunk and 
extremities in June 1973.  The veteran reported experiencing 
the rash for "several weeks."  Dry skin eczema was 
diagnosed, and the veteran was given Benadryl and a skin 
ointment.  Later that month, dyshydrosis and xerosis were 
diagnosed.  A December 1974 separation examination report 
notes a normal clinical evaluation of the skin, and is 
negative for a skin disorder.

VA inpatient and outpatient records show treatment for 
itching and a skin rash from July 1993 to July 1996.  During 
treatment for an unrelated disability in July 1993, 
seborrheic dermatitis and tinea pedis were diagnosed.  In 
April 1996, the veteran complained of an itching sensation 
over the previous two months.  Lindane lotion was prescribed 
the following month.  According to a July 1996 report, the 
veteran called the VA Medical Center (VAMC) complaining of 
"unbearable itching."  He explained that hydroxyzine was 
ineffective in treating his symptoms, and indicated that he 
could not wait for a doctor's appointment scheduled the next 
week.  The veteran was advised that he could be seen in the 
clinic or emergency room that afternoon or the following day.  
Ursodiol and diphenhydramine were subsequently prescribed.

In August 1996, the veteran filed a claim of entitlement to 
service connection for several disorders, including a "skin 
rash over the whole body."  The RO denied service connection 
for dry skin eczema the following month, on the basis that 
the claim was not well grounded.

In November 1998 correspondence, the veteran sought service 
connection for a skin disorder secondary to Agent Orange 
exposure.  He indicated that he was receiving treatment for 
the condition from the Houston VAMC.

A March 1999 VA dermatology consultation report notes that 
the veteran was previously treated at the facility, but his 
chart and computer notes were unavailable.  He gave a 20-year 
history of intermittent red, pruritic pustules on his chest, 
arms and legs, and indicated that "no one has ever been able 
to tell him what it is."  The veteran explained that he 
tried multiple medications in the past, including 
tetracycline, hydrogen peroxide, clotrimazole, nystatin, and 
triamcinolone, but none was effective.  A physical 
examination revealed sparse red papules, and pustules arising 
from hair follicles, especially on the inner thighs, chest, 
forearms and low back.  There were multiple small circular 
brown scars from previous pustules on the low back, thighs, 
and arms.  The final assessment was red pustules and 
folliculitis.  Doxycycline was prescribed.  According to the 
report, the veteran noted that he was never in the Republic 
of Vietnam, but "repeatedly asked" if his current skin 
disorder could be related to Agent Orange exposure in 
Germany.  The examiner explained that while his skin disorder 
was not listed among the presumptive disabilities related to 
Agent Orange exposure, "it is a chronic disorder that some 
people are prone to and it is possibly a coincidence that it 
came out at the same time he was in Germany."

A June 1999 rating decision denied the veteran's claim for 
service connection for a skin disorder secondary to Agent 
Orange exposure.  The veteran filed a notice of disagreement 
(NOD) with this decision in July 1999, and submitted a 
substantive appeal (Form 9) later that month, perfecting his 
appeal.

During July 1999 treatment, the veteran reported a history of 
cirrhosis of the liver and hepatitis C.  The record notes 
that he was not compliant with his skin medications.  An 
examination revealed one erythematous papule on the veteran's 
chest with no other primary or secondary lesions.  
Folliculitis was diagnosed, and Cleocin was prescribed.

An August 1999 dermatology consultation report notes a 
history of hepatitis A and C, pruritus, and folliculitis.  
The record notes occasional follicular pustules over the 
veteran's body with no erythema or obvious eruption.  The 
final assessment was folliculitis.  The examiner commented 
that because the veteran's complaints were out of proportion 
to clinical findings, they were "likely [a] component of 
pruritus of liver disease."

During a July 2000 video conference hearing before a member 
of the Board, the veteran testified that his skin disorder 
had its onset during active duty in Germany.  Transcript (T.) 
at 3-4.  He explained that a rash broke out "all over [his] 
body," including his arms, chest, and legs, and his skin was 
"itchy" and discolored in areas.  T. at 4-5.  The veteran 
reported that the rash temporarily resolved after a military 
physician gave him medication and ointments, but subsequently 
reappeared several times each year.  T. at 5-7.  Following 
his separation from service, the veteran treated his skin 
disorder with over-the-counter medications, such as calamine 
lotion.  T. at 7.  He reported receiving treatment from the 
VAMC since 1995 or 1996, but indicated that his physicians 
have been unable to explain the nature of the disorder or 
relate it to service.  T. at 5-10.

Following a detailed review of the claims folder, the Board 
finds that the RO has obtained the veteran's service medical 
records, and there is no indication of outstanding Federal 
Government records or other records that have been identified 
by the claimant.

Under the provisions of the Veterans Claims Assistant Act of 
2000, it appears that the veteran's treatment for dry skin 
eczema, dyshydrosis, and xerosis in service, and current 
medical findings of folliculitis are sufficient to require 
that the veteran be afforded a VA examination to ascertain 
the etiology of his current skin disorder, and to provide 
specific opinions regarding the degree of medical probability 
that it is connected to service.  Clearly, the current record 
is not sufficient to make a decision on the claim.  The 
veteran's lay assertions of medical causation are not 
competent to establish a relationship between service and the 
type of disability at issue here.  To the extent the current 
record contains medical opinions as to the origins of the 
current skin disorder, they are divided.  That suggesting a 
link to service was not based upon a comprehensive review of 
the record and is tentative.  The opinion suggesting the 
absence of a link was not based on a comprehensive review of 
the record.  Since the classification of the disability is 
not the same between the two opinions, it is not even clear 
what the nature of the current skin disability or 
disabilities may be.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his skin 
disorder that are not currently a part of 
the record.  After any necessary 
information and authorization are 
obtained from the veteran, outstanding 
records, VA or private, inpatient or 
outpatient, should be obtained by the RO 
and incorporated into the claims folder.

3.  The veteran should be afforded an 
examination by an appropriately qualified 
physician to determine the nature and 
etiology of any current skin disorder.  
All indicated studies must be conducted.  
After the examination and review of the 
evidence in the claims folder, including 
service, and VA medical records, the 
physician should express opinions as to 
the following:

(a)  What is the correct diagnostic 
classification of any current skin 
disorder found?

(b)  What is the degree of medical 
probability, in percentage terms, if 
feasible, that any current skin disorder 
is causally related to service or any 
incident or event in service?

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability should be provided.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  In 
addition, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for a skin disorder.  
If the veteran's claim remains denied, he 
and his representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



